      Case 18-41030-pwb          Doc 48 Filed 01/16/20 Entered 01/16/20 07:37:58                      Desc MTD -
                                     Debtor in Default - 13 Page 1 of 1

                                    UNITED STATES BANKRUPTCY COURT

                                             Northern District of Georgia


In     Debtor(s)
Re:    Deborah Jean Hobley                                   Case No.: 18−41030−pwb
       35 Saddle Field Circle                                Chapter: 13
       Cartersville, GA 30121                                Judge: Paul W. Bonapfel

       xxx−xx−5678




                                               ORDER OF DISMISSAL



The Chapter 13 Trustee's Motion to Dismiss came before the Court and

After hearing, it appears that the Debtor(s) is in material default with respect to the provisions of the confirmed plan.
Therefore,

  IT IS ORDERED THAT THIS CASE IS DISMISSED.

Any unpaid filing fees must be paid by the Debtor(s) to the Clerk of the United States Bankruptcy Court within
fourteen (14) days of the date of the entry of this Order.

The Clerk is directed to serve a copy of this Order on the Debtor(s), the Attorney for the Debtor(s), the Chapter 13
Trustee, all creditors and other parties in interest. The Attorney for the Debtor(s) shall serve a copy of this Order upon
any employer of the Debtor(s) who is subject to an employer deduction order.




                                                             Paul W. Bonapfel
                                                             United States Bankruptcy Judge

Dated: January 16, 2020

Form 163
